      Case 1:19-cv-04223-LAP-KHP Document 117 Filed 02/09/21 Page 1 of 3




February 8, 2021                         2/9/2021                     Orrick, Herrington & Sutcliffe LLP
                                                                      222 Berkeley Street
                                                                      Suite 2000
Via ECF                                                               Boston, MA 02116-3740
                                                                      +1 617 880 1800
                                                                      orrick.com
The Honorable Katharine H. Parker
United States Magistrate Judge                                        Sheryl Koval Garko
United States Courthouse
                                                                      E sgarko@orrick.com
500 Pearl Street                                                      D +1 617 880 1919
                                                                      F +1 617 880 1801
New York, NY 10007-1312

Re:    Nespresso USA, Inc. v. Williams-Sonoma, Inc., 1:19-cv-04223-LAP-KHP

Dear Judge Parker:

       Pursuant to Section III(d) of the Court’s Individual Practices and for one of the
same reasons cited in the Letter Motions to Seal (Dkt. Nos. 88, 99) that the Court granted
(Dkt. Nos. 92, 103), Williams-Sonoma, Inc. (“WS”) respectfully requests to make
redactions to the transcript of the Telephone Conference hearing that occurred in January
29, 2021 (the “Hearing Transcript”). The Hearing Transcript contains highly sensitive,
non-public information concerning discussions that took place during the parties’
confidential settlement negotiations in 2020. Therefore, WS respectfully requests that the
Court order the Hearing Transcript sealed in part, such that only the redacted transcript
be made publicly available and that the transcript in full be maintained under seal.

       Consistent with the Court’s Individual Practices to limit filings under seal to the
information that is strictly necessary to avoid harm to the designating party, WS seeks to
seal only the specific confidential information related to the parties’ discussions during
their settlement negotiations. As set forth below, these proposed redactions are
consistent with the Second Circuit’s opinions in Lugosch v. Pyramid Co. of Onondaga,
435 F.3d 110 (2d Cir. 2006) and Bernstein v. Bernstein Litowitz Berger & Grossman LLP,
814 F.3d 132 (2d Cir. 2016).

        Pursuant to Lugosch, the Court must first assess whether the documents at issue
are “judicial documents.” 435 F.3d at 119. Once the Court has made that determination,
it must assess the weight of the presumption of public access to the documents under the
common law and the First Amendment, and then, it must weigh the presumption of public
access against any competing interests, such as the privacy interests of the party
resisting disclosure. Id. at 119-20.

      While WS does not dispute that the Hearing Transcript is a judicial document, the
information that WS seeks to seal relates to material entitled to protection under Rule 408
     Case 1:19-cv-04223-LAP-KHP Document 117 Filed 02/09/21 Page 2 of 3




of the Federal Rules of Evidence. As such, the presumption of public access is low. See,
e.g., Travelers Indem. Co. v. Liberty Medical Imaging Associates, P.C., No. 07-CV-2519
(CPS)(JMO), 2009 WL 962788, at *2 (E.D.N.Y. Apr. 8, 2009) (“[I]n this case, the parties’
mutual interest in maintaining the confidentiality of settlement negotiations outweighs the
general public interest in disclosure of the particulars of judicial proceedings, especially
given the apparent lack of prejudice to any particular party should the record remain
sealed.”) (declining to unseal portions of submissions that contained “specific information
concerning confidential settlement agreements”); Government Employees Ins. Co. v.
Lurie, 15-CV-05199 (MKB) (RLM), 2019 WL 276201 *1 n.2 (E.D.N.Y. Jan. 22, 2019)
(noting that “confidential settlements” were filed under seal); Perez v. Beres Bar & Pub,
Inc., No. 16-CV-1729 (ILG), 2016 WL 8711057, at *3 (E.D.N.Y. Nov. 4, 2016) (sealing
“defendant’s response” that improperly “disclosed information concerning the parties’
confidential settlement communications” and granting “plaintiff’s request to seal his
Motion to Strike”). Here, the redactions are applied narrowly only to specific information
that was discussed during the parties’ settlement negotiations, and the presumption of
public access is therefore low.

       Turning to the second portion of the Lugosch test, WS has significant privacy
interests in the information concerning the parties’ confidential settlement negotiations.

      As such, WS’s proposed redactions to the Hearing Transcript are appropriate and
narrowly tailored to protect WS’s interests under Lugosch, 435 F.3d at 120, and WS
respectfully requests that the Court redact and seal the identified portions therein.

       Concurrent with this letter motion and in accordance with Section III(d) of the
Court’s Individual Practices, WS is contemporaneously electronically filing under seal a
copy of the unredacted Hearing Transcript with the proposed redactions highlighted.

Respectfully submitted,                           The Court agrees that the transcript at ECF No.
                                                  106 should be redacted, but only to the extent
                                                  proposed by Defendant. Accordingly, Defendant
ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                  must submit the Southern District's Redaction
                                                  Request Form to the Court Reporter by February
By: /s/ Sheryl Koval Garko
Sheryl Koval Garko (pro hac vice)                 22, 2021. The parties are free to appeal to the
222 Berkeley Street, Suite 2000                   Court if an additional order granting the
Boston, Massachusetts 02116                       redaction request becomes necessary.
Tel.: (617) 880 1919
Email: sgarko@orrick.com

Elizabeth E. Brenckman
51 West 52nd Street
New York, New York 10019-6142                      Date: February 9, 2021

                                             2
     Case 1:19-cv-04223-LAP-KHP Document 117 Filed 02/09/21 Page 3 of 3




Tel.: (212) 506 3535
Email: ebrenckman@orrick.com
Attorneys for Defendant Williams-Sonoma, Inc.


Cc: All Counsel of Record


`




                                         3
